UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7037


OMEAKO L. BRISBON,

                Plaintiff - Appellant,

          v.

LATICIA   OWENS,  Head   Nurse;  MARY   LOCKLEAR,       Assistant
Superintendent; BRAD PERRITT, Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03282-H)


Submitted:   November 23, 2015            Decided:   December 31, 2015


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Omeako L. Brisbon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Omeako    L.   Brisbon    appeals    the   district    court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b)(1) (2012).       We have reviewed the record and find no

reversible    error.      However,   under   the   circumstances   of    this

case, we conclude that the district court should have dismissed

Brisbon’s complaint without prejudice.             Accordingly, we affirm

the dismissal order, with the modification that the dismissal is

without prejudice.        See Brisbon v. Owens, No. 5:14-ct-03282-H

(E.D.N.C.    June   24,   2015).     We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                     AFFIRMED AS MODIFIED




                                      2